MERGER AGREEMENT by and among Wincroft, Inc. and Apollo Acquisition Corp. (a Nevada corporation) and Apollo Solar Energy, Inc. (a Delaware corporation) Dated as of August 8, 2008 MERGER AGREEMENT This Merger Agreement (the “Agreement”) is made and entered into as of August 8, 2008 by and among Wincroft, Inc., a corporation formed under the laws of the State of Nevada (“WCRF”), Apollo Acquisition Corp., a corporation newly formed under the laws of the State of Nevada and a wholly owned subsidiary of WCRF (the “Merger Sub”), and Apollo Solar Energy, Inc., a corporation formed under the laws of the State of Delaware (“Apollo”).Each of WCRF, the Merger Sub and Apollo is referred to herein individually as a “Party” and all are referred to collectively as the “Parties.” PREAMBLE WHEREAS, Apollo owns 100% of the equity of Rising Pilot, Inc., a corporation formed under the laws of British
